Ag Vhe UL) pie cl Sod Ss. » ive eat Cau oe wine
esvera Disks \ SE P¥sssust
lLJeswern Divisio Qa

“a

Jovled SNekes, OF Monee Qa

Paks
VV.

Coase No 3|F-O0USE-S9-w-c RK

here) Men seknt |
etemckcues

ae at LAY MSI NS MAP

Wes VOch Reo (w) psa Ex: Poste. \eos: Lan Fs ie
Cy SVs arvenss “Mass Sshducks, Mises Asus Sy ef Ss SS...
X Cason Dos N\A RS so Kesdioay Q ¥2S3€ ecu Dv so\

Condes “To Wee Coues

C ZyIMSC S, VG ae. Tic Nien tga od ve eS,

_ &®eo-se VesecsSwu Te Quest Bare |
veecae es CS C suds <S aga — QWAOMSO

. Teques Nia eo ExR8aa Ss
DBReedtoes UU heehee Ye Sexi ous Seas
N Nene Xore cHeQsy QNEA Oe ca aas Me
Sse Seques\e heios Nee Sx ExSane.
\Weos \nas Yon tudes Se (eran Sos
Waseca. Cord Yadk Sncu Gse. Mhoeriay

, X
No Soc Coss. ox ‘Kos Oss ORS. ASs_ ;
Wewwoar\suss LA SAGRUITS 2 Was No ‘ae. NCS

Case 4:19-cr-00406-RK Document 351 Filed 06/14/21 Page 1 of5
we aS D
ne Desew Ss Vos Docueness i Xs,
ASQSSESS WOW ont CSSOVNES ASA sie. Kecebiag
“at De ¢S \o Sop soak Qaese aXe Gere
Cas QE besa ihe, Soe Nock \. Yacse
—Documedss Consist oS emodiss So
Trew \ous. oSNoss DENS Xroam Sse Creme
oes ae. aie: bea WRre ™ ae of} Neosds,
aac, Sehasss, WO me NSOASE Sh Ss AQ _
Sew ies Wer Sve Kegan wee “yetes Bae
So Ns — ee a
foe NEAR CSN, Yee We a
Ns QRewes ees Saese, Wecumneary Once
_ Ss SUS ae ee. i en ees, oS SdVod _
oe wQraine’d LIONS oe, > Se ee, As
Qnre. VU NiJen say, Sease OF Sos Loe, PORE .
oo sas, os MWisces - ses Neen Son,
ac. (5 SICERORE DR \naes, WOCcen ago oaetex uk
Vey SNCS VESos SS. Ns, Oc Moss =.
NS ones ee Nac. Seats aS

os Nxvs BBA SADE: —
| Tse, Scie Saree Qars Years Noose
Caoucdy, asons Neary tHa\on, Nas on Exo
\Weosina whe Detenteds WIGAK acges W Sn
dans oe Cau LWIOALK CNou Nyko \adss
Nac Seavetes ExQade ‘easing WX
Wikheg ¢baNereace, “re DeRerrtedds
LIONS \Nse No acd Sears WNoasrdd

 

Case 4:19-cr-00406-RK Document 351 Filed 06/14/21 Page aot ae
a
Case 4:19-cr-O0406-RK Document 351 Filed 06/14/21 Page 3 of 5
Cv & Couss O5/2.2/ 202)

 

 

 

 

 

. LO i SO= Drecse NX <— Saas CAO-“We
, Scvoss ears Oy ~~ ~s Wes SOROS Fh dat RS \°

 

; \ 2 \ \
Ne Ls oN Cs, S Ch. eee . Soe NXsacse ~ —\ >

 

Rae os No Sie kes Cy — CER rangy CX

 

DOK OS Poses maton _ moo “Sco XS

 

Ne Qh \ Sou NSA ww IGOR S_ Nox SSS

 

Sne\p Ces SS ee SS Ran

 

SS we

 

 

AX even

 

 

 

Ko. -—" YQ, ase KK

 

6G Lied NA. Seat SA

 

% Ss Wes \ ~ \O

 

WTB

 

 

 

 

 

 

 

 

 

 

 

Case 4:19-cr-00406-RK Document 351 Filed 06/14/21 Page 4 of 5
Deposit Funds, On-l

InmateCanteen.com

 

  

RBaSsGiKy Osh

“2a Stes FRY 35 ye

Case 4:19-cr-O0406-RK Document 351 Filed 06/14/21 Page 5of5
